ORDER

PER CURIAM.
Rachel Maurath (“Mother”) appeals from the trial court’s Judgment of November 9, 2011, modifying the court’s prior Judgment of Dissolution. The trial court’s judgment, inter alia, modified legal and physical custody with regard to the parties’ minor child and ordered Mother to pay child support to Bret Beringer (“Father”). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).